DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the core end portion in contact with the yoke, of claim 1, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation “a thickness of a part corresponding to the end outer peripheral surface is smaller than a thickness of a sliding portion of an inner peripheral surface of the sleeve, which is a portion on which the valve body slides” is unclear and indefinite. It is unclear and indefinite how a surface has a thickness. For examination purposes, the limitation will be read as --a thickness of a part of the sleeve located at the end outer peripheral surface is smaller than a thickness of a sliding portion of the sleeve located at an inner peripheral surface of the sleeve, which is a portion on which the valve body slides--.
Regarding claim 2, the limitation “wherein a groove is formed on the inner peripheral surface of the sleeve, and on a part of an entire circumference at an end portion on the sliding portion side in the axial direction in a portion continuous in the axial direction from a part corresponding to the end outer peripheral surface to the sliding portion” is unclear and indefinite. The location of the groove itself is unclear and indefinite. It appears the groove is being claimed as both being on an inner peripheral surface and on a circumference. Since a circumference is an outer boundary, it is unclear and indefinite if the groove is on the inner portion or outer portion of the sleeve. For examination purposes, the limitation will be read similar to claim 3 - that the groove is on the circumference. Furthermore, “the sliding portion side” is lacking antecedent basis. “In a portion continuous in the axial direction from a part corresponding to the end outer peripheral surface to the sliding portion” is also unclear and indefinite. It is unclear and indefinite if “a part” is the same part from claim 1 or a different part. For examination purposes, the limitation will be read as the same part. 
Claim 3 recites the limitation "the sliding portion side" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Further regarding claim 3, the limitation “wherein a groove is formed in a radial direction at a position of either between an end portion on the sliding portion side of the end outer peripheral surface and an end portion on the solenoid portion side of a part corresponding to the sliding portion of the outer peripheral surface of the sleeve, and the groove is formed over at least a part of an entire circumference” is unclear and indefinite. It is unclear and indefinite what the options for the location of the groove are. The claim recites that the groove is “either between” but then states only one option.
Claims not specifically referenced are rejected as being dependent on a rejected base claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, as best understood, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hilzendegen et al. (U.S. 2018/0299025).

    PNG
    media_image1.png
    426
    670
    media_image1.png
    Greyscale

Annotated Figure 3 from Hilzendegen.

    PNG
    media_image2.png
    823
    976
    media_image2.png
    Greyscale

Annotated Figure 3 from Hilzendegen.

    PNG
    media_image3.png
    614
    727
    media_image3.png
    Greyscale

Annotated Figure 3 from Hilzendegen.
Regarding claim 1, Hilzendegen discloses:
A solenoid valve (60), comprising:
a valve portion
a solenoid portion 49 (see paragraph 0024)
wherein the valve portion includes a tubular sleeve (25) extending along an axial direction (see paragraph 0024)
a valve body (67) that is inserted into the sleeve (25) and slides in the axial direction (see paragraph 0025)
the solenoid portion (49) includes a tubular coil portion (93) that generates magnetic force when energized (see paragraph 0028)
a magnetic yoke (see annotated figure above) that have a side surface portion along the axial direction and a bottom portion formed along a direction intersecting the axial direction, and that accommodates the coil portion 93
a columnar plunger (72) that slides in the axial direction (see paragraph 0028)
a shaft (71) that is arranged between the plunger (72) and the valve body (67) in the axial direction and that moves the valve body (67) in the axial direction according to a sliding of the plunger 72 (see paragraph 0029)
a stator core (64, 74) that has a core shaft hole formed in the axial direction, accommodates at least a part of the shaft (71) and the plunger (72) in the core shaft hole, and slides the plunger (72) in the axial direction by the magnetic force generated by the coil portion 93 (see paragraphs 0025 and 0026)
a base portion (53) made of a cylindrical magnetic material and having a base shaft hole 
a sleeve end portion, which is an end portion of the sleeve (25) on a solenoid portion side in the axial direction, is accommodated in the base shaft hole, and an end outer peripheral surface, which is an outer peripheral surface of the sleeve end portion, is fastened (see paragraph 0025)
a core end portion, which is an end portion of the stator core (64, 74) on a valve portion side in the axial direction, is accommodated in the base shaft hole and is in contact with the yoke (see annotated figure above; see paragraph 0025)
in a radial thickness of the sleeve (25), a thickness of a part of the sleeve (25) located at the end outer peripheral surface (see annotated figure above) is smaller than a thickness of a sliding portion (see annotated figure above) of the sleeve (25) located at an inner peripheral surface of the sleeve (25), which is a portion on which the valve body (67) slides
Regarding claim 2, Hilzendegen discloses:
wherein a groove (see annotated figure above) is formed on a part of an entire circumference of the sleeve (21), in a portion continuous in the axial direction from the part corresponding to the end outer peripheral surface (see annotated figure above) to the sliding portion (see annotated figure above)
Regarding claim 3, Hilzendegen discloses:
wherein a groove (see annotated figure above) is formed in a radial direction at a position between an end portion on a sliding portion side of the end outer peripheral surface (see annotated figure above) and an end portion on the solenoid portion side of a part corresponding to the sliding portion (see annotated figure above) of the outer peripheral surface of the sleeve 21
the groove (see annotated figure above) is formed over at least a part of an entire circumference
Regarding claim 4, Hilzendegen discloses:
wherein the base portion (53) includes a first tubular portion to which the end portion of the sleeve (25) is fitted and the end outer peripheral surface (see annotated figure above) is fastened
Regarding “press-fitted” please note that product-by-process claims are not limitations to the manipulations of the recited steps, only the structure implied by the steps. Therefore, since Kondo discloses all of the structure, the process of the sleeve being press-fitted is not required.
a flange portion (see annotated figure above) protruded in the axial direction with respect to the first tubular portion (see annotated figure above)
the flange portion (see annotated figure above) has an outer diameter larger than an outer diameter of the first tubular portion (see annotated figure above), accommodates at least a part of the core end portion, and is in contact with the yoke (see annotated figure above)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY E CARY whose telephone number is (571)272-9427.  The examiner can normally be reached on Monday-Friday 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Craig Schneider can be reached at (571)-272-3607, Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/KELSEY E CARY/               Primary Examiner, Art Unit 3753